DETAILED ACTION
	In the Notice of Allowance dated 7/14/21, amendments were made to claims 1-6, 9, 13, 16-20, 30 and 32 by Examiner’s Amendment. In the present Action, claims 2-5 are further amended in order to correct deficiencies as noted below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trisha Adamson (attorney of record) on 2/16/2022.
The application has been amended as follows: 
IN THE CLAIMS: 
The claims have been amended as follows:

2.   The compression system according to claim 1, wherein said material has tension and elongation characteristics in a second sleeve direction such that the slope of a tension- 0.50  N/(cm●%).

3. The compression system according to  claim 1, wherein said material has tension and elongation characteristics in a second sleeve direction such that the slope of the tension-elongation curve is  between 0.05 N/(cm●%) and 0.5 N/(cm●%).

4.   The compression system according to claim 1, wherein said material has tension and elongation characteristics in the first direction of the sleeve such that the slope of the tension-elongation curve is equal to or less than 0.75  N/(cm●%).

5.   The compression system according to claim 1, wherein said material has tension and elongation characteristics in the first direction of the sleeve such that the slope of the tension-elongation curve is  between 0.05 N/(cm●%) and 0.9 N/(cm●%).

Allowable Subject Matter
Claims 1-6, 9, 13, 16-20, 30 and 32 are allowed for the reasons outlined in the Notice of Allowance dated 7/14/21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786